DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 11, 2022 was filed after the mailing date of the application on February 11, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: Applicant’s disclosure on p. 1 recites “…copending Application Serial No. 17/127,207 filed December 18, 2020, which is a continuation…” where it should instead recite “…copending Application Serial No. 17/127,207 filed December 18, 2020, now U.S. Patent No. 11,282,262, which is a continuation…”
Appropriate correction is required.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-9 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 20 of U.S. Patent No. 11,282,262, as shown in the tables below. Claims 1-9 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, and 12-17 of U.S. Patent No. 10,657,700, as shown in the tables below. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant claims are essentially covered by the limitations of the patent claims.
6.	As per Claim 8, patent Claim 1 recites determine whether a respective local memory to that computation unit contains definition data for a group of rays to be tested for intersection with the element of the acceleration structure identifiable with the identifier, and in dependence on the determination of whether a respective local memory to that computation unit contains definition data for a group of rays to be tested for intersection with the element of the accelerations structure identifiable with the identifier, determining whether to schedule testing of that group of rays for intersection with the element of the acceleration structure identifiable with the identifier, or to schedule another group of rays, for which definition data is stored in the respective local memory of that computation unit.  Thus, it would have been obvious to one of ordinary skill in the art that if there is not a group of rays to be tested for intersection with the element of the acceleration structure identifiable with the identifier in a respective local memory to the computation unit, then it schedules another group of rays, for which definition data is stored in the respective local memory of that computation unit, and drops the identifier since the group of rays to be tested for intersection with the element of the acceleration structure identifiable with the identifier is not in the respective local memory to the computation unit.
7.	As per Claim 9, patent Claim 1 recites determine whether a respective local memory to that computation unit contains definition data for a group of rays to be tested for intersection with the element of the acceleration structure identifiable with the identifier, and in dependence on the determination of whether a respective local memory to that computation unit contains definition data for a group of rays to be tested for intersection with the element of the accelerations structure identifiable with the identifier, determining whether to schedule testing of that group of rays for intersection with the element of the acceleration structure identifiable with the identifier, or to schedule another group of rays, for which definition data is stored in the respective local memory of that computation unit.  Thus, it would have been obvious to one of ordinary skill in the art if there is not a group of rays to be tested for intersection with the element of the acceleration structure identifiable with the identifier in the respective local memory to the computation unit, then it schedules and prioritizes other identifiers of elements of the accelerations structure that are tested for intersection with group of rays for which definition data is stored in the respective local memory of that computation unit, and deprioritizes the identifier.
8.	As per Claims 18-19, these claims are similar in scope to Claims 8-9 respectively, and therefore are rejected under the same rationale.
9.	Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 9-12 of U.S. Patent No. 11,282,262 in view of Peterson 1 (US 20090262132A1). 
Patent Claims 1, 4, and 9-12 are relied upon for the teachings relative to Claim 1.
	However, the patent claims do not teach at each of the computation units, maintaining a free list comprising identifiers identifying elements of the acceleration structure for which processing has been completed.  However, Peterson 1 teaches at each of the computation units, maintaining a free list comprising identifiers identifying elements of the acceleration structure for which processing has been completed (control logic provides for replacement by reusing identifiers for completed rays as identifiers for new rays, ray identifiers relate to memory locations storing respective data defining that ray, and data defining new rays replaces data stored in memory locations of completed rays, [0024], test control 703 receives inputs comprising identifiers for rays that have completed intersection testing in the ITRs 705a-705n through ray complete queue 730, [0138]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claims so that at each of the computation units, maintaining a free list comprising identifiers identifying elements of the acceleration structure for which processing has been completed because Peterson 1 suggests the advantage of being able to reuse identifiers which reduces the number of identifiers that the system needs to keep track of [0024].
10.	Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,657,700 in view of Peterson 1 (US 20090262132A1).
Patent Claims 1 and 4 are relied upon for the teachings relative to Claim 1.
	However, the patent claims do not teach at each of the computation units, maintaining a free list comprising identifiers identifying elements of the acceleration structure for which processing has been completed.  However, Peterson 1 teaches at each of the computation units, maintaining a free list comprising identifiers identifying elements of the acceleration structure for which processing has been completed [0024, 0138] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claims so that at each of the computation units, maintaining a free list comprising identifiers identifying elements of the acceleration structure for which processing has been completed because Peterson 1 suggests the advantage of being able to reuse identifiers which reduces the number of identifiers that the system needs to keep track of [0024].
17/669,834
Claim 1
2
3
4
5
6
7
8
9
10
11,282,262
Claims 1, 4, 9-12
2
3
7
5
6
8
1
1
1
10,657,700
Claims 1, 4
2
3
4
5
6
8
1
1
1


17/669,834
11
12
13
14
15
16
17
18
19
20
11,282,262
13, 16, 9-12
14
15
19
17
18
20
13
13
1, 4, 9-12
10,657,700
12, 15
13
14
15
16
17
8
12
12
1, 4


17/669,834 (Claim 1)
11,282,262 (Claims 1, 4, 9-12)
A machine-implemented method of processing rays, comprising:
A machine-implemented method of processing rays, comprising: (Claim 1)
at a computation unit of a plurality of computation units:
at a first computation unit of a plurality of computation units: (Claim 1)
selecting a group of rays to be processed for intersection with an element of an acceleration structure, 
selecting a group of rays to be processed for intersection with an element of an acceleration structure, (Claim 1)
wherein each element of the acceleration structure bounds a respective selection of geometry located in a 3-D space, and 
wherein each element of an acceleration structure bounds a respective selection of geometry located in a 3-D space (Claim 9)
the element of the acceleration structure is identifiable with an identifier;
the element of the acceleration structure is identifiable with a identifier; (Claim 1)
indicating the identifier to the other computation units of the plurality of computation units;
indicating the identifier to the other computation units of the plurality of computation units; (Claim 1)
initiating retrieval, from a memory, of data defining the element of the acceleration structure;
initiating retrieval, from a memory, of data defining the element of the acceleration structure (Claim 10)
obtaining data defining the rays of the group of rays from a memory local to the computation unit; and
obtaining data defining the rays of the group of rays from a memory local to the first computation unit (Claim 11)
determining whether each of the rays hits or misses the element of the acceleration structure;
determining whether each of the rays hits or misses the element of the acceleration structure (Claim 12)
and at the other computation units of the plurality of computation units:
and at the other computation units of the plurality of computation units: (Claim 1)
indexing a memory using the identifier to determine whether a respective local memory to that computation unit contains definition data for a group of rays to be tested for intersection with the element of the acceleration structure identifiable with the identifier; and
indexing a memory using the identifier of the element of the acceleration structure indicated by the first computation unit to determine whether a respective local memory to that computation unit contains definition data for a group of rays to be tested for intersection with the element of the acceleration structure identifiable with the identifier (Claim 1)
determining whether to schedule testing of that group of rays for intersection in that computation unit, or another group of rays, for which definition data is stored in the respective local memory of that computation unit, for intersection with one or more other acceleration structure elements;
determining whether to schedule testing of that group of rays in that computation unit for intersection with the element of the acceleration structure identifiable with the identifier, or to schedule another group of rays, for which definition data is stored in the respective local memory of that computation unit, for intersection with one or more other acceleration structure elements (Claim 1)
wherein the method further comprises, at each computation unit of the plurality of computation units, maintaining a queue of identifiers received from the other computation units.
further comprising, at each of the computation units, maintaining a queue of identifiers received from other computation units (Claim 4)


17/669,834 (Claim 1)
10,657,700 (Claims 1 and 4)
A machine-implemented method of processing rays, comprising:
A machine-implemented method of processing rays, comprising: (Claim 1)
at a computation unit of a plurality of computation units:
at a first computation unit of a plurality of computation units, (Claim 1)
selecting a group of rays to be processed for intersection with an element of an acceleration structure, 
selecting a group of rays to be processed for intersection with an element of an acceleration structure, (Claim 1)
wherein each element of the acceleration structure bounds a respective selection of geometry located in a 3-D space, and 
wherein each element of the acceleration structure bounds a respective selection of geometry located in a 3-D space, and (Claim 1)
the element of the acceleration structure is identifiable with an identifier;
the element of the acceleration structure is identifiable with an identifier, (Claim 1)
indicating the identifier to the other computation units of the plurality of computation units;
indicating the identifier of the element of the acceleration structure to the other computation units of the plurality of computation units, (Claim 1)
initiating retrieval, from a memory, of data defining the element of the acceleration structure;
initiating retrieval, from a memory, of data defining the element of the acceleration structure, (Claim 1)
obtaining data defining the rays of the group of rays from a memory local to the computation unit; and
obtaining data defining the rays of the group of rays from a memory local to the first computation unit, (Claim 1)
determining whether each of the rays hits or misses the element of the acceleration structure;
determining whether each of the rays hits or misses the element of the acceleration structure, (Claim 1)
and at the other computation units of the plurality of computation units:
and at the other computation units of the plurality of computation units, (Claim 1)
indexing a memory using the identifier to determine whether a respective local memory to that computation unit contains definition data for a group of rays to be tested for intersection with the element of the acceleration structure identifiable with the identifier; and
indexing a memory using the identifier of the element of the acceleration structure indicated by the first computation unit to determine whether a respective local memory to that computation unit contains definition data for a group of rays to be tested for intersection with the element of the acceleration structure identifiable with the identifier; (Claim 1)
determining whether to schedule testing of that group of rays for intersection in that computation unit, or another group of rays, for which definition data is stored in the respective local memory of that computation unit, for intersection with one or more other acceleration structure elements;
determining whether to schedule testing of that group of rays in that computation unit for intersection with the element of the acceleration structure identifiable with the identifier, or to schedule another group of rays, for which definition data is stored in the respective local memory of that computation unit, for intersection with one or more other acceleration structure elements (Claim 1)
wherein the method further comprises, at each computation unit of the plurality of computation units, maintaining a queue of identifiers received from the other computation units.
further comprising, at each of the computation units, maintaining a queue of identifiers received from other computation units. (Claim 4)


Allowable Subject Matter
11.	Claims 1-20 are rejected under double patenting, but would be allowable if terminal disclaimers are filed.
12.	The following is a statement of reasons for the indication of allowable subject matter:
The claims contain allowable subject matter for similar reasons that Application No. 15/800,427 was allowed for.
Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Peterson 2 (US 20090322752A1) teaches shape identifier identifies a shape that was determined to be intersected by each ray of packet, where each identified ray is then to be tested against objects identified as related to the intersected shape (e.g., child nodes in a hierarchy of acceleration data) [0080].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611